

116 SCON 24 : Recognizing the 50th anniversary of the Food and Nutrition Service of the Department of Agriculture.
U.S. Senate
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionS. CON. RES. 24IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Referred to the Committee on AgricultureCONCURRENT RESOLUTIONRecognizing the 50th anniversary of the Food and Nutrition Service of the Department of
			 Agriculture.
	
 Whereas the Food and Nutrition Service was founded on August 8, 1969, and has worked in a public-private partnership to reduce food insecurity and promote nutritious diets among the people of the United States;
 Whereas the Food and Nutrition Service partners with State and local governments, Tribal organizations, school systems, nonprofit organizations, private sector companies, and faith-based organizations—
 (1)to address hunger, poverty, and nutrition; and (2)to provide support to over 36,000,000 people in the United States who live in households that face hunger on a daily basis;
 Whereas the Food and Nutrition Service administers 15 nutrition assistance programs that leverage the agricultural abundance of the United States to ensure that children, seniors, and low-income individuals and families have access to nutritious food;
 Whereas the programs of the Food and Nutrition Service reach 1 in 4 people in the United States each year;
 Whereas it is the mission of Food and Nutrition Service to increase food security and reduce hunger while maintaining the integrity and efficiency of programs that provide nutrition assistance to the people of the United States when those people are in need; and
 Whereas the Food and Nutrition Service co-develops the Dietary Guidelines for Americans, which provide science-based nutrition recommendations and serve as the cornerstone of Federal nutrition policy: Now, therefore, be it
	
 that Congress— (1)recognizes the valuable historic and continued contributions of the Food and Nutrition Service and the employees of the Food and Nutrition Service to the nutrition, health, and well-being of the people of the United States;
 (2)commends the partnership efforts of States, territories, local governments, Tribal organizations, school systems, nonprofit charitable organizations, private sector companies, and community-based organizations to end hunger and provide nutritious food to the people of the United States;
 (3)encourages continued efforts— (A)to educate the people of the United States on the importance of eating nutritiously; and
 (B)to provide nutrition assistance to all people of the United States when those people are in need; (4)recognizes that the Food and Nutrition Service uses the bounty of the farmers and ranchers of the United States to reduce food insecurity; and
 (5)recognizes and reaffirms the commitment of the United States to— (A)ending hunger in the United States; and
 (B)continuing to lead the world in ending hunger worldwide.Passed the Senate July 31, 2019.Julie E. Adams,Secretary